1. Proposed amendments to the Rules of Superintendence for the Courts of Ohio ( Sup.R. 16 through 16.36) are being published in the July 16, 2018 Ohio Official Reports advance sheet for a public-comment period ending August 15, 2018.O'Connor, C.J., and O'Donnell, Kennedy, French, Fischer, DeWine, and DeGenaro, JJ., concurred in publishing the proposed amendments for comment.2. Proposed amendments to the Rules of Superintendence for the Courts of Ohio ( Sup.R. 79 ) are being published in the July 16, 2018 Ohio Official Reports advance sheet for a public-comment period ending August 15, 2018.O'Connor, C.J., and O'Donnell, Kennedy, French, Fischer, DeWine, and DeGenaro, JJ., concurred in publishing the proposed amendments for comment.